Exhibit 10.117
AMENDMENT NO. 2
TO THE
HAMILTON BEACH BRANDS, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
FOR THE PERIOD FROM JANUARY 1, 2003 THROUGH DECEMBER 31, 2007
(AS AMENDED AND RESTATED EFFECTIVE AS OF DECEMBER 1, 2007)
     Hamilton Beach Brands, Inc. (the “Company”), hereby adopts this Amendment
No. 2 to the Hamilton Beach Brands, Inc. Long-Term Incentive Compensation Plan
For the Period From January 1, 2000 through December 31, 2007 (As Amended and
Restated Effective as of December 1, 2007) (the “Plan”), effective January 1,
2010. Words and phrases used herein with initial capital letters that are
defined in the Plan are used herein as so defined.
Section 1
     Section 4(m) of the Plan is hereby deleted in its entirety without
renumbering the remaining Subsections of Section 4 of the Plan.
Section 2
     Section 4(w) of the Plan is hereby amended in its entirety to read as
follows:
     “(w) “ROTCE” shall mean the consolidated return on total capital employed
of NACCO Industries, Inc. (“NACCO”), as determined by NACCO for a particular
Plan Year.”
Section 3
     Section 10(b) of the Plan is hereby amended in its entirety to read as
follows:
     “(b) Interest.
     (i) The Non-Frozen Participant’s Sub-Accounts shall be credited with
interest in accordance with the rules described in this Subsection; provided,
however, that (1) no interest shall be credited to the Sub-Accounts of the
Frozen Participants, (2) no interest shall be credited to the 2004 or 2005
Sub-Accounts of the Non-Frozen Participants who are not Covered Employees,
(3) no interest shall be credited to a Sub-Account after the Maturity Date of
the Sub-Account, (4) no interest shall be credited to a Sub-Account following a
Participant’s Termination of Employment prior to a Maturity Date (except as
described in Section 10(c)(ii) with respect to delayed payments made to Key
Employees on account of a Termination of Employment), (5) no interest shall be
credited to the Sub-Accounts after the last day of the month preceding the
payment date of such Sub-Account and (6) no interest in excess of 14% shall be
credited to any Sub-Account.
     (ii) Subject to the limitations described in clause (i), at the end of each
month during a calendar year, the applicable Sub-Accounts shall be credited with
an amount determined by multiplying the average Sub-Account balances during such
month by 5%. In addition, as of the end of each calendar year in which the ROTCE
for such year exceeds 5%, the Sub-Accounts shall also be credited with an
additional amount (if any) determined by multiplying the average Sub-Account
balances during each month of such calendar year by the excess of the ROTCE rate
over 5% for such calendar year, compounded monthly. In the event that, prior to
an applicable Maturity Date, a Non-Frozen Participant (1) incurs a Termination
of Employment or (2) becomes eligible for a payment from a Sub-Account
hereunder, the foregoing interest calculations shall be made as of the last day
of the month prior to such date and shall be based on the year-to-date ROTCE
rate as of the last day of the prior month (as calculated by NACCO).
     (iii) The Committee may change (or suspend) the interest rate credited on
Accounts at any time.”

1



--------------------------------------------------------------------------------



 



Section 4
     The first sentence of Section 10(c)(ii) of the Plan is hereby amended by
replacing the parenthetical phrase “(at the Fixed Income Fund rate)” with the
phrase “(at the rate of 5%”) therein.
     EXECUTED this 10th day of November, 2009.

            HAMILTON BEACH BRANDS, INC.
      By:   /s/ Charles A. Bittenbender         Title: Assistant Secretary     
       

2